AFFIRMED; Opinion Filed January 31, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-12-00913-CR

                               ANTHONY BEANS, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F11-72079-Y

                             MEMORANDUM OPINION
                          Before Justices Moseley, Bridges and Evans
                                   Opinion by Justice Evans


       Appellant Anthony Beans appeals from the judgment adjudicating him guilty of

aggravated assault with a deadly weapon and his accompanying sentence of twenty years

imprisonment. Appellant contends that the trial court abused its discretion by (1) admitting a

letter into evidence and (2) not declaring a mistrial after the prosecutor read a portion of that

same letter to the jury. Appellant further contends that the judgment should be reformed to

delete the order to pay court costs. Finding no merit in appellant’s arguments, we affirm the trial

court’s judgment.
                                               BACKGROUND

         On October 11, 2011, Anthony Beans was charged with aggravated assault causing

serious bodily injury involving family violence on his wife, Donna Beans. Appellant pled not

guilty and his trial commenced on June 12, 2012. During trial, the State introduced a letter

written by appellant to Donna Beans (State’s Exhibit 56). Pursuant to Texas Rule of Evidence

410(4), appellant objected on the basis that the letter referenced plea bargain negotiations and

agreements. After initially sustaining the objection, the trial court later determined that the letter

could be admitted since appellant sent the letter to his wife, not the prosecuting attorney. The

trial court did, however, order the redaction of the following sentences from the letter: “I know

I’ve been hearing on the news about how the DA is making it hard on people trying to get out

they [sic] situation to be truthful. I’m trying to get a five-year sentence to TDC. I’m so scared to

go.” 1

         After the State made the redactions, Donna Beans identified State’s Exhibit 56 as a letter

written to her by her husband on April 23, 2012. The trial court directed the prosecutor to read

the letter to the jury. In so doing, the prosecutor read the following paragraph aloud: “Please

help me. If you could help me, please, by letting them know that you don’t fear for your life.

And I have been here long enough to get me five years. I really will be grateful. I will do my

time even though I don’t want to.”

         Following appellant’s objection, the trial court instructed the jury to disregard the

mention of five years and not consider it for any purpose. After excusing the jury, the trial court


    1
         The trial court noted that it was redacting the letter to accommodate appellant’s position but that it could
have admitted the letter without redactions based on prior case law: “So by redacting what I have redacted, I have
actually bent over backwards to accommodate the defense’s position in this case. And, obviously, if I had wanted to
follow Willis expressly I would let even that part in. So the letter is coming in.”


                                                        –2–
denied appellant’s motion for a mistrial. On June 13, 2012, the jury found appellant not guilty of

the offense charged but convicted him of the lesser included offense of aggravated assault with a

deadly weapon. The jury set punishment at twenty years confinement and a $10,000 fine. After

the trial court denied appellant’s motion for a new trial, he filed this appeal.

                                            ANALYSIS

       I.      Proper Admission of Letter

               A. Standard of Review

       In his first issue, Beans contends the trial court erred in admitting the redacted version of

State’s Exhibit 56. A trial court’s decision to admit or exclude evidence is viewed under an

abuse of discretion standard. Torres v. State, 71 S.W.3d 758, 760 (Tex. Crim. App. 2002). A

trial court abuses its discretion when its decision lies outside the zone of reasonable

disagreement. Green v. State, 934 S.W.2d 92, 102 (Tex. Crim. App. 1996).

               B. Texas Rule of Evidence 410

       Beans argues that his letter should not have been admitted because it discussed ongoing

plea negotiations between his attorney and the State. In the letter, Beans surmises that he might

receive a five-year sentence if his wife would state that she did not fear for her life. Texas Rule

of Evidence 410 provides that evidence of any statement made in the course of plea discussions

with an attorney for the prosecuting authority is not admissible against the defendant. TEX. R.

EVID. 410(4). In this instance, Beans’s letter was directed at his wife, not the prosecuting

attorney. Accordingly, the trial court did not err in admitting State’s Exhibit 56. Willis v. State,

No. 04-09-00349-CR, 2010 WL 2935772 (Tex. App.—San Antonio July 28, 2010, no pet.)

(letter from Willis to a police officer proposing plea terms was properly admitted because Rule

of Evidence 410 only excludes plea offers or statements made to attorney for the prosecution).




                                                 –3–
                  C. Texas Rule of Evidence 403

         Alternatively, Beans argues that the letter should not have been admitted pursuant to

Texas Rule of Evidence 403 because the probative value was substantially outweighed by the

danger of unfair prejudice. 2 A Rule 403 analysis includes, but is not limited to, four factors:

(1) the probative value of the evidence; (2) the potential to impress the jury in some irrational yet

indelible way; (3) the time needed to develop the evidence; and (4) the proponent’s need for the

evidence. State v. Mechler, 153 S.W.3d 435, 440 (Tex. Crim. App. 2005).

         The first factor looks to the evidence’s probativeness or how compellingly the evidence

serves to make a fact of consequence more or less probable. Id. Here, Beans voluntarily wrote a

letter in which it could be interpreted that he expressed remorse for his actions by stating: “[i]f

you could help me, please, by letting them know that you don’t fear for your life . . . I really will

be grateful. I will do my time even though I don’t want to.” As these comments could be

considered an admission of guilt, the letter is probative of whether he committed the charged

offense. Willis, 2010 WL 2935772, at *5.                    (“A trier of fact could reasonably consider the

content of Willis’s voluntary communication as an admission of the crime charged.”). 3

         The second factor asks whether the evidence has the potential to impress the jury in some

irrational yet indelible way. Mechler, 153 S.W.3d at 440. Rule 403, however, does not preclude

all prejudicial evidence; it simply focuses on the danger of unfair prejudice. Id. Unfair prejudice


    2
      Rule 403 provides as follows: “[a]lthough relevant, evidence may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
considerations of undue delay, or needless presentation of cumulative evidence.”

    3
      In Willis, a case similar to the instant case, the defendant wrote a letter to a police officer in which he proposed
a plea bargain agreement. Willis, 2010 WL 2935772, at *1. In the letter, the defendant (Willis) proclaimed his
willingness to enter a plea of guilty to the charged offense if the State reduced his sentence to five years
confinement. Id. After the trial court admitted the letter, Willis argued that it should have been precluded based on
Rule 403. Id. at *4. The Court of Appeals applied the four factors of the Rule 403 analysis and held that the trial
court did not abuse its discretion in admitting the letter into evidence. Id.



                                                          –4–
refers “only to relevant evidence’s tendency to tempt the jury into finding guilt on grounds apart

from proof of the offense charged.” Id. Here, the letter is prejudicial to Beans, but it is not

unfairly prejudicial because this evidence relates directly to the charged offense.

       The third factor looks to the time the proponent will need to develop the evidence and

whether the jury will be distracted from consideration of the charged offense. Mechler, 153
S.W.3d at 441. In this instance, the State needed little time to develop the evidence because the

victim identified the letter and the prosecutor read it into evidence. Further, as the letter directly

relates to the charged offense, a jury could not be distracted away from the charged offense.

       The final factor focuses on the proponent’s need for the evidence. Here, as in Willis, the

letter is an important portion of the State’s case because it arguably makes Beans’s guilt more

probable. Willis, 2010 WL 2935772, at *5 (“Willis’s letter was important to the prosecution’s

case and had a significant tendency to make a fact of consequence–his guilt–more probable.”).

       Following our analysis of Rules 403 and 410, we conclude that the trial court did not

abuse its discretion by admitting the letter into evidence. Accordingly, we resolve the first issue

against Beans.

       II.       Proper Denial of Motion for Mistrial

       In his second issue, Beans contends that the trial court abused its discretion by not

declaring a mistrial when the State read a portion of the letter to the jury. As stated above, the

prosecutor read the following sentence from Beans’s letter into the record: “And I have been

here long enough to get me five years.” Beans objected and the court instructed the jury to

disregard any mention of five years. Beans then requested a mistrial which the trial court denied

by stating: “Okay. The [sic] following Willis versus State, I could have let all of that in if I

wanted to. That’s what the law is, so the mistrial is denied.”




                                                 –5–
       The Court of Criminal Appeals has set forth the standard for denial of mistrials:

       A mistrial is a device used to halt trial proceedings when error is so prejudicial
       that expenditure of further time and expense would be wasteful and futile. Thus,
       a trial court may properly exercise its discretion to declare a mistrial if an
       impartial verdict cannot be reached, or if a verdict of conviction could be reached
       but would have to be reversed on appeal due to an obvious procedural error.
       Sewell v. State, 696 S.W.2d 559, 560 (Tex. Crim. App. 1983). The determination
       of whether a given error necessitates a mistrial must be made by examining the
       particular facts of the case. Hernandez v. State, 805 S.W.2d 409, 413–414 (Tex.
       Crim. App. 1990), cert. denied, 500 U.S. 960, 111 S. Ct. 2275, 114 L. Ed. 2d 726
       (1991). The asking of an improper question will seldom call for a mistrial,
       because, in most cases, any harm can be cured by an instruction to disregard.
       Ibid. A mistrial is required only when the improper question is clearly prejudicial
       to the defendant and is of such character as to suggest the impossibility of
       withdrawing the impression produced on the minds of the jurors. Ibid. A trial
       court’s denial of a mistrial is reviewed under an abuse of discretion standard.
       State v. Gonzalez, 855 S.W.2d 692, 696 (Tex. Crim. App. 1993).

Ladd v. State, 3. S.W.3d 547, 567 (Tex. Crim. App. 1999), cert. denied, 529 U.S. 1070 (2000).

As the trial court itself acknowledged, the letter in its entirety could have been read aloud to the

jury. Accordingly, we cannot conclude that the trial court abused its discretion in denying a

mistrial. The second issue is resolved against Beans.

       III.    Reformation of Court Costs Unnecessary

       In his final issue, Beans contends that the judgment should be reformed to delete the

court costs. Specifically, appellant argues the evidence is insufficient to support the imposition

of court costs because the clerk’s record does not contain a written bill of costs. In light of this

fact and appellant’s specific complaint that the clerk’s record did not contain a bill of costs, we

ordered the Dallas County District Clerk to file a supplemental record containing a detailed

itemization of the costs assessed in this case, and the clerk did so. See TEX. R. APP. P. 34.5(c)(1)

(rules of appellate procedure allow supplementation of clerk’s record if relevant item has been

omitted). Accordingly, appellant’s complaint that the evidence is insufficient to support the

imposition of costs because the clerk’s record did not contain a bill of costs is now moot. See



                                                –6–
Coronel v. State, 05-12-00493-CR, 2013 WL 3874446, at *4 (Tex. App.—Dallas July 29, 2013,

pet. ref’d).

         Appellant has also filed an objection to the supplemental clerk’s record arguing that

(1) the bill of costs contain unsigned, unsworn computer printouts that fail to constitute a proper

bill of costs for purposes of article 103.001 of the Texas Code of Criminal Procedure and

(2) there is no indication that the computer printouts were ever filed in the trial court or brought

to the attention of the trial judge before the costs were entered in the judgment. We have

previously addressed and rejected these arguments in Coronel. See id. at *4–5. Accordingly, we

overrule appellant’s objection to the supplemental record and resolve the third issue against

Beans.

                                          CONCLUSION

         We resolve appellant’s issues against him and affirm the trial court’s judgment.



                                                             / David Evans/
                                                             DAVID EVANS
                                                             JUSTICE


Do Not Publish
TEX. R. APP. P. 47
120913F.U05




                                                –7–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

ANTHONY BEANS, Appellant                           On Appeal from the Criminal District Court
                                                   No. 7, Dallas County, Texas
No. 05-12-00913-CR         V.                      Trial Court Cause No. F11-72079-Y.
                                                   Opinion delivered by Justice Evans.
THE STATE OF TEXAS, Appellee                       Justices Moseley and Bridges participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 31st day of January, 2014.




                                                   /David Evans/
                                                   DAVID EVANS
                                                   JUSTICE




                                             –8–